DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed November 10, 2021 wherein claims 1, 2, 6, and 7 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lida et al (JP 2004-131613).
With regards to claim 1, Lida teaches a curable coating composition (claim 1) that contains a (meth)acrylate monomer (claim 1) (reading on an ethylenically unsaturated bond), a radical polymerization initiator that includes acetophenone (0039) (reading on a well known in the art photoinitiator), and an oil (claim 1) that includes epoxidized oils such as epoxidized soybean oil (0034) at a concentration of 5-40% (0044) as applicants cite in the specification as reading on having the claimed SP value.
With regards to claim 2, Lida teaches the composition to contain an oil (claim 1) that includes epoxidized oils (0034) at a concentration of 5-40% (0044).
With regards to claim 6, Lida teaches the oil to include epoxidized soybean oil or fatty oils (0034).
With regards to claim 7, Lida teaches the curable composition to be applied using offset printing (0050).

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunami et al (JP 2004-359767).
With regards to claims 1, 2, and 6, Matsunami teaches an active energy ray-curable printing ink (claim 1) that contains 1-20% of an oil, a (meth)acrylic monomer (reading on an ethylenically unsaturated monomer), a radical polymerization initiator including compounds such as acetophenone which is well known in the art to read on a photoinitiator (0032), and an epoxidized soybean oil (0026) as applicants cite in the specification as having the claimed SP value.
With regards to claim 7, Matsunami teaches the composition to be used in an offset printing method (0003).

Response to Arguments
Applicant’s arguments, see pages 4-6, filed November 10, 2021, with respect to claims 1-2, 4, and 6-7 under 35 USC 102 under Iwase and claims 1-7 under 35 USC 102 under Akimoto have been fully considered and are persuasive.  The rejection of the above claims with respect to the listed rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-2 and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference still reads on the claimed invention and was previously listed in the conclusion in the Non-Final rejection issued 8/13/2021: Okuno et al (JP2005-014755).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763